Citation Nr: 0821412	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  03-27 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a chronic right ear 
disorder manifested by pain.

2.  Entitlement to an initial rating in excess of 10 percent 
for the veteran's right (major) radioulnar joint degenerative 
changes.

3.  Entitlement to an initial rating in excess of 10 percent 
for the veteran's tinea pubis and tinea cruris.

4.  Entitlement to an initial rating in excess of 10 percent 
for the veteran's left toe corn.

5.  Entitlement to a compensable rating for the veteran's 
chronic bilateral otitis externa.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to April 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in June 2005.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.

In December 2005, the Board remanded the current appellate 
issues for additional development, to include additional VA 
medical examinations.  As a preliminary matter, the Board 
finds that, except for the right radioulnar joint, the remand 
directives have been completed, and, thus, a new remand is 
not required to comply with the holding of Stegall v. West, 
11 Vet. App. 268 (1998).

For the reasons addressed in the REMAND portion of the 
decision below, the veteran's claim regarding his right 
radioulnar joint is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if additional action is required on his part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues adjudicated by this 
decision have been completed.

2.  The veteran's right ear pain has been diagnosed as 
otalgia.  However, the preponderance of the competent medical 
evidence is against a finding that this disability is 
causally related to active service or as secondary to a 
service-connected disability.

3.  The veteran's service-connected tinea pubis and tinea 
cruris do not cover 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, nor are they treated 
by systemic therapy such as corticosteroids or other 
immunosuppressive drugs.

4.  The veteran's service-connected left toe corn is shown to 
be tender and painful on objective examination.

5.  The veteran's service-connected left toe corn does not 
result in limitation of motion.

6.  The veteran's service-connected bilateral otitis externa 
is manifested by some discharge and swelling (edema), and 
requires medical treatment.




CONCLUSIONS OF LAW

1.  A chronic right ear disorder manifested by pain, to 
include otalgia, was not incurred in or aggravated by active 
service, nor is it secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for the veteran's service-connected tinea pubis and 
tinea cruris are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.118, 
Diagnostic Codes 7813-7806 (2007).

3.  The criteria for an initial rating in excess of 10 
percent for the veteran's service-connected left toe corn are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.118, Diagnostic Codes 
7800-7805 (2007).

4.  The criteria for a compensable rating of 10 percent for 
the veteran's service-connected chronic bilateral otitis 
externa are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.87, Diagnostic Codes 6200-6210 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Initially, the Board notes regarding the veteran's claims for 
higher initial ratings that the United States Court of 
Appeals for Veterans Claims (Court) held in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-1 (2006), that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, No. 05-
876 (U.S. Vet. App. May 19, 2008).

The Board further notes that the veteran was sent VCAA-
compliant notification in this case by letters dated in 
February 2003, June 2003, November 2003, November 2004, 
December 2005, and September 2006.  In pertinent part, these 
letters, taken together, informed the veteran of the evidence 
necessary to substantiate his current appellate claims, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and indicated the need for 
the veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  

The Board acknowledges that the notification provided to the 
veteran does not appear to contain all of the information 
regarding disability rating(s) and effective date(s) outlined 
by the Court in Dingess/Hartman, nor all of the information 
for increased rating claims outlined in Vazquez-Flores v. 
Peake, 22. Vet. App. 37 (2008).  However, for the reasons 
stated below, the preponderance of the evidence is against 
the veteran's service connection claim, and it must be 
denied.  As such, no disability rating and/or effective date 
is to be assigned or even considered for this claim.  
Consequently, the Board concludes that the veteran has not 
been prejudiced by this lack of notification on that issue.  
The Board has already determined that there is no prejudice 
regarding the claims for higher initial ratings.  Moreover, 
in regard to these claims and the increased rating claim for 
the otitis externa, the veteran has actively participated in 
the processing of his case, and the statements submitted in 
support of his claims have indicated familiarity with the 
requirements for the benefits sought on appeal.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate 
that a notice defect is not prejudicial if it can be 
demonstrated ... that any defect in notice was cured by actual 
knowledge on the part of the appellant that certain evidence 
(i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).  This finding is further supported by 
the fact that he has had various claims for benefits with VA 
over the years, which demonstrates familiarity with the 
adjudication process.  In addition, he is represented by an 
accredited veterans service organization which is presumably 
familiar with the law and regulations pertaining to VA 
benefits.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, except for the right radioulnar joint, the duty 
to assist the veteran has been satisfied in this case.  All 
relevant records are in the claims file and were reviewed by 
both the RO and the Board in connection with the veteran's 
claims.  Nothing in the record indicates the veteran has 
identified the existence of any relevant evidence that is not 
of record.  He has had the opportunity to present evidence 
and argument in support of his claims, to include at the June 
2005 Board hearing.  Moreover, he was accorded VA medical 
examinations in April 2003, June 2003, November 2004, October 
2006 and November 2006.  Consequently, the Board finds that 
the duty to assist has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).



I.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The veteran essentially contends, to include at his June 2005 
hearing, that he had no problems with his ears prior to his 
active service.  He has intimated that his problems developed 
as a result of exposure to acoustic trauma from big guns and 
such, as well as from getting hit in the head a lot while on 
his service's boxing team.

The Board acknowledges that the veteran's service treatment 
records reflect he indicated he had no past history of ear 
trouble at the time of his January 1977 enlistment 
examination.  Further, he was treated for complaints of right 
ear pain during service, to include in July 1979.  However, 
these complaints were attributed to otitis externa, which is 
already service connected.  A thorough review of the service 
treatment records does not indicate he was diagnosed with a 
separate chronic disability of the right ear during his 
active service, to include his March 1980 discharge 
examination.

The Board also observes that the veteran's current complaints 
of right ear pain have been diagnosed as right-side otalgia, 
as demonstrated by an October 2006 VA ear disease 
examination.  However, based on this evaluation of the 
veteran and review of his VA claims folder, the examiner 
concluded that this condition was not in any way connected to 
the otitis externa; that it was not at least as likely as not 
due to his repetitive head trauma in the military; and it was 
not due to his condition of chronic otitis externa.  No 
competent medical opinion is of record which refutes the 
conclusions of this VA examiner.

Simply put, the only competent medical opinion of record 
which addresses this issue has concluded that the veteran 
does not have a chronic right ear disorder manifested by pain 
separate and distinct from the already service-connected 
otitis externa that either originated while on active duty or 
is secondary to a service-connected disability.  As this 
opinion was based upon both an evaluation of the veteran and 
review of his claims folder, the Board concludes that it was 
based upon an adequate foundation.  Therefore, the Board 
finds that the preponderance of the evidence is against this 
service connection claim, and it must be denied.

II.  Increased Rating(s)

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  More 
recently, the Court held that "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board further notes that the regulations for the 
evaluation of skin disabilities were revised during the 
pendency of this appeal, effective on August 30, 2002.  See 
67 Fed. Reg. 49,590 (July 31, 2002).  However, service 
connection was established for the veteran's skin 
disabilities, effective in January 2003, after the effective 
date of these changes.  Thus, only the current criteria are 
applicable in the instant case.


A.  Tinea Pubis and Tinea Cruris

The veteran's service-connected tinea pubis and tinea cruris 
are rated under Diagnostic Code 7813, which provides for 
evaluation on the basis of disfigurement of the head, face, 
or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 
7806) depending upon the predominant disability.  38 C.F.R. 
§ 4.118.  In this case, the Board finds that the predominant 
disability is most analogous to dermatitis with evaluation 
under Diagnostic Code 7806.  Moreover, as detailed below, the 
other potentially applicable Diagnostic Codes are not for 
consideration.

As the service-connected tinea pubis and tinea cruris do not 
affect the head, face, or neck, Diagnostic Code 7800 is not 
applicable in the instant case.

Diagnostic Codes 7801 and 7805 require limitation of motion 
of the part affected, which is not shown by the competent 
medical evidence in the instant case.  In fact, the November 
2006 VA skin examination found no specific limitations to 
standing or walking due to tinea pubis and/or tinea cruris.

Finally, Diagnostic Codes 7802 to 7804 all provide a maximum 
rating of 10 percent.  Thus, they clearly do not provide for 
the benefit sought in this case, that is a rating in excess 
of 10 percent.

Diagnostic Code 7806 provides a noncompensable (zero percent) 
rating is warranted for less than 5 percent of the entire 
body or less than 5 percent of exposed areas affected; and no 
more than topical therapy required during the past 12-month 
period.  A compensable rating of 10 percent requires at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.

In this case, the competent medical evidence does not reflect 
that the veteran's service-connected tinea pubis and tinea 
cruris cover 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, nor are they treated by 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  For example, the April 2003 VA skin 
examination noted areas of thickened skin from previous 
infection, but there was no obvious infection at that point, 
and no discharge appreciated.  Diagnosis was tinea pubis, 
possibly worsened with recent diagnosis of diabetes.  
Similarly, the June 2003 VA skin examination noted typical 
skin changes of long-standing tinea cruris that were still 
present in the form of a darker skin discoloration in the 
crural areas and the upper inner thighs, with no evidence of 
pediculosis noted on examination.  There were no skin lesions 
that were disfiguring.  Finally, the November 2006 VA skin 
examination found no active cutaneous lesion or skin changes 
noted regarding tinea pubis/cruris.  Further, it found that 
the condition covered less than 5 percent of the total body 
area, and that his treatment was neither a corticosteroid or 
an immunosuppressive.

For these reasons, the Board finds that there were no 
distinctive periods where the veteran met or nearly 
approximated the criteria for a rating in excess of 10 
percent for his service-connected tinea pubis and tinea 
cruris under any of the potentially applicable Diagnostic 
Codes.

B.  Left Toe Corn

The veteran's service-connected left toe corn is evaluated as 
10 percent disabling under Diagnostic Code 7804 as analogous 
to tender and painful scar.  38 C.F.R. 
§ 4.118.  In pertinent part, the Board observes that this is 
consistent with the competent medical evidence, including the 
April 2003 VA skin examination which specifically found pain 
and tenderness of the corn.  The more recent November 2006 VA 
examination also indicated such impairment.  However, as 
already noted above, Diagnostic Code 7804, as well Diagnostic 
Codes 7802 and 7803, do not provide for a rating in excess of 
10 percent.

As with the tinea pubis and tinea cruris, the veteran's corn 
does not involve his head, face, or neck.  Thus, Diagnostic 
Code 7800 is also not applicable to this disability.

The Board further finds that, as with the tinea pubis and 
tinea cruris, the veteran's left toe corn does not result in 
limitation of motion.  For example, the April 2003 VA medical 
examination noted that, even though there was pain and 
tenderness, he had essentially good motion.  The November 
2006 VA skin examination found no specific limitations to 
standing or walking due to the left toe corn.  Therefore, 
neither Diagnostic Code 7801 or 7805 is applicable for this 
disability.

In view of the foregoing, the Board finds that there are no 
distinctive periods where the veteran met or nearly 
approximated the criteria for a rating in excess of 10 
percent for his service-connected left toe corn under any of 
the potentially applicable Diagnostic Codes.



C.  Otitis Externa

Diagnostic Code 6210, which addresses chronic otitis externa, 
provides for a maximum 10 percent rating where chronic otitis 
externa is exhibited by swelling, discharge and itching, 
requiring frequent and prolonged treatment.  38 C.F.R. 
§ 4.87.

The RO also considered evaluation under Diagnostic Code 6200, 
which addresses otitis media disorders, and provides a 10 
percent rating where the medical evidence of record shows 
suppuration or aural polyps.  38 C.F.R. § 4.87

Under 38 C.F.R. § 4.31, where the criteria for a compensable 
rating under a diagnostic code are not met, and the schedule 
does not provide for a zero percent evaluation, a zero 
percent evaluation will be assigned when the required 
symptomatology is not shown. 

In the instant case, the Board finds that the veteran's 
service-connected bilateral otitis externa more nearly 
approximates the criteria for a compensable rating of 10 
percent under Diagnostic Code 6200 than not.  The Board 
acknowledges that the pertinent impairment for a compensable 
rating does not appear to be shown on the June 2003 VA 
examination.  However, the November 2004 VA examination found 
that there was some nonpurulent discharge and otorrhea 
bilaterally.  There was also some mild edema and mild 
erythema bilaterally.  Granted, the more recent October 2006 
VA examination found no evidence of acute disease, and no 
otorrhea (discharge).  Nevertheless, the veteran did report a 
history of occasional otorrhea.  Further, this examination 
report, as well as the outpatient treatment notes, reflect he 
receives ear drops for his otitis externa.

In view of the foregoing, the Board finds that the competent 
medical evidence indicates occasional discharge and swelling 
due to the service-connected otitis externa.  Although he 
does receive medical treatment for this condition, it does 
not appear to be frequent and prolonged.  Nevertheless, it 
does appear to be an ongoing condition with competent medical 
evidence showing occasional manifestations of the required 
symptomatology for a compensable rating under Diagnostic Code 
6200.  As stated above, the law provides that VA resolve any 
reasonable doubt regarding the degree of disability in favor 
of the claimant (38 C.F.R. § 4.3), and that where there is a 
question as to which of two evaluations applies, assigning 
the higher of the two where the disability picture more 
nearly approximates the criteria for the next higher rating 
(38 C.F.R. § 4.7).  For these reasons, the Board concludes 
that the veteran is entitled to a 10 percent rating under 
Diagnostic Code 6200.

Inasmuch as Diagnostic Codes 6200 and 6210 both provide a 
maximum rating of 10 percent, the Board observes that there 
is no legal basis upon which to assign a higher rating in 
this case.  


ORDER

Entitlement to service connection for a chronic right ear 
disorder manifested by pain is denied.

Entitlement to an initial rating in excess of 10 percent for 
the veteran's tinea pubis and tinea cruris is denied.

Entitlement to an initial rating in excess of 10 percent for 
the veteran's left toe corn is denied.

Entitlement to a compensable rating of 10 percent for the 
veteran's chronic bilateral otitis externa is granted, 
subject to the law and regulations applicable to the payment 
of monetary benefits.


REMAND

The record reflects that the veteran's service-connected 
degenerative changes of the right radioulnar joint were 
evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5228.  (A hyphenated Diagnostic 
Code is used when a rating under one Diagnostic Code requires 
use of an additional Diagnostic Code to identify the basis 
for the evaluation assigned.)

Diagnostic Code 5010 provides that traumatic arthritis 
substantiated by X-ray findings is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  38 
C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id. 

Diagnostic Code 5228 provides that a noncompensable rating is 
warranted when there is limitation of motion of the thumb 
demonstrated by a gap of less than one inch (2.5 cm.) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  A 10 percent evaluation is warranted for 
limitation of motion of the thumb with a gap of one to two 
inches (2.5 to 5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  A 
maximum 20 percent evaluation is warranted for limitation of 
motion of the thumb with a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.

As indicated above, the veteran's appeal was remanded in 
December 2005 in part for new examinations.  The Board notes 
that the veteran did undergo a new VA joints examination in 
November 2006.  However, this examination evaluated the right 
elbow and not the right thumb.  Inasmuch as the service-
connected disability was initially evaluated based upon such 
impairment, the Board must conclude that this examination is 
inadequate for rating purposes in this case.  When the 
medical evidence of record is insufficient, in the opinion of 
the Board, or of doubtful weight or credibility, the Board 
must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, a 
new examination is necessary.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

In addition, as discussed above, it does not appear that the 
veteran has received adequate notification regarding the 
information on disability rating(s) as outlined by the Court 
in Dingess/Hartman.  Although the Board determined that this 
deficiency did not prejudice the veteran regarding the issues 
adjudicated above, since a remand is already required in 
regard to this claim the Board concludes that while on remand 
the veteran should be provided with this requisite notice.

For the reasons stated above, this case is REMANDED for the 
following:

1.  Please send the veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006.

2.  Please obtain the names and addresses 
of all medical care providers who have 
treated the veteran for his service-
connected right radioulnar joint 
degenerative changes since November 2006.  
After securing any necessary release, 
obtain those records not on file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded a new 
examination to address the current 
severity of the right radioulnar joint 
degenerative changes.  The claims folder 
should be made available to the examiner 
for review of pertinent documents therein 
in connection with the examination.

The examination report must include 
findings as to the impairment of the 
right hand, especially thumb, to include 
any limitation of motion thereof.  

It is imperative that the examiner 
comment on the functional limitations 
caused by pain and any other associated 
symptoms, to include the frequency and 
severity of flare-ups of these symptoms, 
and the effect of pain on range of 
motion.

4.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained since 
the last SSOC in August 2007, and provided an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


